Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0205186, hereinafter Park) in view of Karaki (US 2004/0075870, hereinafter Karaki).
Re claim 1, Park discloses, a vehicular camera module for a vision system of a vehicle, the vehicular camera module comprising: a housing comprising a front housing portion (200/220) and a rear housing portion (300/310); wherein the front housing portion includes a lens holder (100) that accommodates a lens assembly therein, the lens assembly including at least one optical element (fig 8); a circuit board (240/241), the circuit board comprising a circuit board substrate having a first side and a second side opposite the first side (fig 8), wherein the circuit board comprises electronic circuitry disposed at the circuit board substrate (242/243), and wherein an imager and electronic components of the electronic circuitry are disposed at the first 
Park fails to explicitly disclose limitations which are disclosed by Karaki as follows: wherein the thermal interface material (19) is formed to interface with the electronic components at the first side of the circuit board substrate (17) when the front housing portion is attached at the circuit board (fig 1, par [0029]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the thermal interface material is formed to interface with the electronic components at the first side of the circuit board substrate when the front housing portion is attached at the circuit board of Karaki with the module of Park in order to utilize a cooled image sensor meanwhile maintaining radiation performance of the sensor.
Claim 12 recites essentially the same scope as claim 1 except the thermal interface is formed on a second side of the circuit board. The combination of Park and Karaki discloses the claimed invention except for the aforementioned limitation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the thermal interface or rearrange said interface to a second side of the circuit in order to reduce the risk of heat transfer to sensitive electronic components.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 19 rearranges the parts including the electronics and is rejected for the same reasons as claim 12.

Allowable Subject Matter
Claims 2-11, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696